Defendant petitions for rehearing, alleging: "The court has inadvertently omitted to consider and determine whether the bodily injuries, if any, received by the insured in this action, immediately continuously and wholly disabled the insured from the date of the accident and resulted within thirteen weeks in the loss of life of the insured."
The trial court, in the charge to the jury, carefully defined the terms *Page 646 
"immediately," "continuously," and "wholly disabled," and charged the jury specifically that they must find for the defendant unless the plaintiff showed from the evidence that decedent's injuries caused his death in accordance with the instructions given relative to this clause quoted. The court charged, in effect, it was not sufficient to show the injuries caused the death; but the plaintiff was also required to show these injuries disabled decedent as defined. No exception was taken to any portion of the charge, and on a review of the evidence we cannot say but what there was testimony on which the jury could find for the plaintiff on this feature in the light of the instructions given. Petition for rehearing is denied.
NUESSLE, Ch. J., and CHRISTIANSON and BURKE, JJ., concur.